Broyles, C. J.
1. The conviction of the accused not depending entirely upon circumstantial evidence, the failure of the court to instruct the jury upon the law of circumstantial evidence, in the absence of a request therefor, was not error.
2. The other grounds of the amendment to the motion for a new trial are without substantial merit; the charge of the court fully and fairly presented the law of the case and the contentions of the defendant; the verdict was amply authorized, if not demanded, by the evidence; and for no reason assigned was the overruling of the motion for a new trial error.

Judgment affirmed.


Luke and Bloodworth, JJ., coneur.